SMITH, District Judge.
This is a wrongful death action brought under the Connecticut statutes. The plaintiff, a resident of Rhode Island, sues as administratrix appointed by a Connecticut probate court.
The defendants Angrisani move to dismiss on the ground of lack of diversity, since they are parties defendant resident in Connecticut, contending that the real party in interest is the estate of the decedent, a Connecticut entity.
The motion must be denied. The powers and duties of the administratrix under her appointment make her a real party in interest even though the recoverv is for the ultimate benefit of others. McWilliams v. Dawson, D.C.N.D.Tex.1943, 48 F.Supp. 538, 539; Mecom, Administrator, v. Fitzsimmons Drilling Co., Inc., et al., 1931. 284 U.S. 183, 52 S.Ct. 84, 76 L.Ed. 233, 77 A.L.R. 904; and see Note, 54 Harvard Law Review, 1403-4.
The motion to dismiss is denied.